                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                           DOCKET NO. 5:18-cv-00141-FDW


 STEPHEN SHAWN SMITH,                           )
                                                )
        Appellant,                              )
                                                )
 vs.                                            )
                                                )                     ORDER
 MARCIA CARLSON SMITH,                          )
                                                )
        Appellee.                               )
                                                )

       THIS MATTER is before the Court on appeal of Stephen Shawn Smith of the order in the

adversary proceeding in bankruptcy court (Case No. 13-50927; Adv. Proc. No. 15-5034) finding

that Appellant’s 401(k) account is nondischargeable under 11 U.S.C. § 523(a)(5). For the reasons

set forth below, the Order of the bankruptcy court is AFFIRMED.

                                       BACKGROUND

       Appellee Marcia Carlson Smith (“Appellee”) married Appellant Stephen Shawn Smith

(“Appellant”) on May 3, 1986, and separated from Appellant on November 1, 2011. (Doc. No. 1-

3 at 2). Before divorcing, Appellee filed a “Complaint for Equitable Distribution, Alimony and

Post-Separation Support against [Appellant] on January 30, 2012 in the District Court Division of

the County of Lincoln, State of North Carolina, File No. 12-CVD-129.” Id. Appellant filed a

voluntary petition under Chapter 13 of the United States Bankruptcy Code on October 30, 2013.

Id. The bankruptcy court confirmed Appellant’s Chapter 13 plan on March 19, 2014. Id. On

December 2, 2014, Judge Meredith A. Shuford, the presiding district court judge in Lincoln

County, entered an Order of Equitable Distribution (“ED Order”). Id. at 3. On May 4, 2015, Judge

Shuford entered an Order of Alimony (“Alimony Order”). Id. Appellee filed an adversary


                                               1
proceeding on December 18, 2015. Id. at 6. On January 20, 2016, Appellant answered Appellee’s

adversary complaint, requesting that the bankruptcy court determine whether “all claims asserted

[in the adversary proceeding] are ED in nature and are fully discharged upon successful completion

of the plan payments.” (Doc. No. 5 at 6). On July 11, 2016, the bankruptcy court entered an Order

instructing the parties to petition Judge Shuford “for a hearing to request a Supplemental Order

regarding her previous orders regarding Equitable Distribution and Alimony to address issues of

the nature of the distribution of the 401K proceeds.” Id. at 6-7. On March 20, 2017, Judge Shuford

entered a Supplemental Order adopting the following findings supplemental to the orders

regarding Equitable Distribution and Alimony to address the nature of the 401K proceeds:

       a. In determining the duration of Husband’s alimony obligation, the court factored
          in the amount of money that would be available to the Wife on a monthly basis
          upon her retirement from her share of Husband’s 401(k).
       b. When entering the Order of Alimony, the court took into consideration the fact
          that Wife would be receiving $494.00 per month upon retirement from
          Husband’s 401(k) via a qualified domestic relations order. Had the court known
          that said funds would not be available to Wife then other provisions would have
          been made for Wife’s support.
       c. The Order of Equitable Distribution and Order of Alimony were integral to each
          other in that the court took into consideration funds available to Wife pursuant
          to the Order of Equitable Distribution (Husband’s 401(k), her social security
          benefits, etc.) when determining Wife’s need for support – both the amount she
          needed and the length of time she needed it.
       d. The 401(k) benefits which were to accrue to Wife were in the nature of support
          and were considered as such by the court.
       e. In determining the amount of Husband’s alimony obligation, the court factored
          in the amount of money that would be available to the Wife on a monthly basis
          from her share of Husband’s 401(k).
       f. If Wife does not receive her share of Husband’s 401(k) as set forth in the
          equitable distribution order due to the same being discharged by the bankruptcy
          court, that circumstance would be considered material by this court and could
          constitute a basis for a modification of Husband’s alimony obligation.

(Doc. No. 1-3 at 8-9). Appellant appealed Judge Shuford’s Supplemental Order. (Doc. No. 5 at 8).

On February 20, 2018, the North Carolina Court of Appeals dismissed Appellant’s appeal because

the Supplemental Order constituted an interlocutory order not subject to its review. Id.

                                                 2
       On January 10, 2018, the bankruptcy court granted Appellant’s Motion to Approve Early

Payoff of Chapter 13 Plan. Id. Appellant completed his payment plan and subsequently requested

that the bankruptcy court consider the 401(k) property award as a general, unsecured and therefore

dischargeable claim. Id. The bankruptcy court set Appellee’s adversary proceeding for hearing on

May 11, 2018. Id. The bankruptcy court entered Findings of Fact, Conclusions of Law, and an

Order Granting Judgment to the Appellee on August 24, 2018, and “[a]djudged that the award of

$177,927.94 of the [Appellant’s] 401(k) account to the [Appellee] by the District Court Division

for Lincoln County, North Carolina is a non-dischargeable domestic support obligation.” Id. 8-9.

On August 30, 2018, Appellant filed his Notice of Appeal. (Doc. No. 1).

                                   STANDARD OF REVIEW

       This appeal is brought pursuant to 28 U.S.C. § 158(a) and Rule 8001 of the Federal Rules

of Bankruptcy Procedure. The district court may affirm, modify, or reverse a bankruptcy judge’s

order, or remand with instructions for further proceedings. See 28 U.S.C. § 158(a) (2012); Fed. R.

Bankr. P. 8001, 9002(2). The conclusions of law of the bankruptcy court are reviewed de novo.

Educational Credit Management Corp. v. Frushour (In re Frushour), 433 F.3d 393, 398 (4th Cir.

2005); Scholossberg v. Barney, 380 F.3d 174, 178 (4th Cir. 2004); In re Catron, 164 B.R. 912, 915

(E.D. Va. 1994). Findings of fact of the bankruptcy court are set aside only where the findings are

clearly erroneous. In re Frushour, 433 F.3d at 398. “A [factual] finding is ‘clearly erroneous’ when

although there is evidence to support it, the reviewing court on the entire evidence is left with the

definite and firm conviction that a mistake has been committed.” Anderson v. City of Bessemer

City, N.C., 470 U.S. 564, 573 (1985) (citation omitted); see also In re Regional Building Sys., Inc.,

320 F.3d 482, 485 (4th Cir. 2003). “In an appeal from the bankruptcy court, this Court does not sit

in a position to reweigh the evidence and cannot reverse the bankruptcy court just because this



                                                 3
Court, had it been sitting as the trier of fact, might have taken a different view of the evidence.” In

re Gallagher, 2011 WL 1130878, at *2 (W.D.N.C. March 25, 2011). “Accordingly, ‘as long as the

bankruptcy judge’s inferences are reasonable and supported by the evidence, they will not be

disturbed.’” Id. (citation omitted).

                                           DISCUSSION

       Appellant presents two issues on appeal: (1) “Whether the Bankruptcy Court erred in

adjudging Appellant’s 401(k) account is a non-dischargeable domestic support obligation . . .;”

and (2) “Whether the Bankruptcy Court possessed the authority to order a distribution from the

Appellant’s 401(k) account.” (Doc. No. 5 at 5). The Court will address each of these in turn.

   A. Dischargeability of Appellant’s 401(k) Account

       Appellant’s first assignment of error is that the bankruptcy court reached the mistaken

factual conclusion that the state court intended that the 401(k) was for the purpose of alimony,

maintenance or support.

       After successfully completing a Chapter 13 plan, a debtor receives discharge of his debts,

except those that are designated to meet a “domestic support obligation. 11 U.S.C. §§ 1328(a);

523(a)(5). Section 101(14A) defines “domestic support obligation” as a debt that is (A)

recoverable by a former spouse, (B) in the nature of alimony, maintenance, or support of such

former spouse, and (C) established by a separation agreement, divorce decree, or property

settlement agreement.” 11 U.S.C. § 101(14A). The determination of whether Appellant’s 401(k)

is in the nature of alimony, maintenance, or support is a fact specific inquiry. In re Johnson, 397

B.R. 289, 296 (Bankr. M.D.N.C. 2008). State law may provide guidance on the issue but federal

bankruptcy law, not state law, determines whether a debt is in the nature of support. See In re

Long, 794, F.2d 928, 930 (4th Cir. 1986) (citation omitted); In re Genovese, No. 95-1984, 1996



                                                  4
WL 516160, at *2 (4th Cir. Sept. 12, 1996) (citation omitted). Because the analysis of

dischargeability under section 523 must begin with the assumption that dischargeability is favored

under the Code, the complaining spouse, Appellee, has the burden of proof to demonstrate by a

preponderance of evidence that the obligation at issue is “actually in the nature of alimony,

maintenance, or support.” See Tilley v. Jessee, 789 F.2d 1074, 1077 (4th Cir. 1986) (citations

omitted).

        “Section 101(14A) specifically notes that the debt may not be expressly noted or designated

as support, and therefore, an inquiry as to the intention of the parties or the state court judge is

required.” In re Bowen, No. 09-06106-RDD, 2010 WL 1855871, at *2 (Bankr. E.D.N.C. May 10,

2010). Other bankruptcy courts in the Fourth Circuit have held that when the claim arises from a

court order, as it does in the present case, “the issue is whether the court issuing the order intended

for the obligation to be in the nature of support.” In re Baker, No. 12-01090-SWH, 2012 WL

6186683 *4 (Bankr. E.D.N.C. Dec. 12, 2012); see In re Bowen, 2010 WL 1855871 at *2

(considering the findings made by the state court judge to determine whether that judge intended

for the obligation arising from the court order to be in the nature of support). To ascertain the intent

underlying a state court decree, it is appropriate and sufficient for the bankruptcy court, the trier

of fact, to focus attention on the pleadings, orders, the transcripts of the court proceedings, and on

the language of the decree itself. See In re McCauley, 105 B.R. 315, 319 (E.D. Va. 1989) (citing

West v. Bank of Commerce & Trusts, 153 F.2d 566 (4th Cir. 1946)). However, the reviewing court

must not rely only on the label used by the state court but must look beyond the label to examine

whether the debt actually is in the nature of support or alimony. In re Johnson, 397 B.R. at 296.

        Courts in the Fourth Circuit have articulated an “unofficial” test for the intent inquiry,

which provides for the court to look at: (1) the actual substance and language of the agreement or



                                                   5
order, (2) the financial situation of the parties at the time of the agreement or order, (3) the function

served by the obligation at the time of the agreement or order (i.e. daily necessities), and (4)

whether there is any evidence of overbearing at the time of agreement or order that should cause

the court to question the intent of a spouse. Id. at 297.

        The first factor to be considered is the actual substance and language of the state court

Orders. “When considering the first factor, the Court is not bound by the labels used in an

agreement [or order] and must look behind them to determine the true nature of an obligation based

on the details of the entire agreement [or order].” In re Leviner, No. 16-31885, 2017 WL 3986500,

at *5 (Bankr. W.D.N.C. Sept. 8, 2017) (citing Genovese, 1996 WL 516160 at *3). Other key

factors courts consider regarding the language of the agreement are the number and frequency of

payments as well as whether the obligation terminates upon the death or remarriage of the

recipient. Id. at 6. A long-term obligation to make regular monthly payments is more likely to be

considered support. Id. (citations omitted). An obligation that terminates on the death or remarriage

of the obligee is likely to have been intended for support. Id. (citations omitted).

        The second and third factors—the financial circumstances of the parties and the function

served by the obligation when the Orders were entered by the state court—are “usually the most

important factors for determining the intent of the parties [or Orders].” In re Leviner, 2017 WL

3986500 at *6 (citing In re Yeates, 807 F.2d 874, 879 (10th Cir. 1986)). “If a [former] spouse

would have difficulty providing a basic need such as housing for herself without the obligation in

question, then the obligation is mostly in the nature of alimony, maintenance, or support, and

therefore a nondischargeability claim.” Id. The bankruptcy court may consider factors such as

whether one spouse was employed in a less remunerative position than the other, the stability of

the income of the former spouses, the length of the marriage, and standard of living during the



                                                   6
marriage. See In re Catron, 164 B.R. at 919.

         The fourth factor, evidence of overbearing, considers reasons why the court may question

the intent of a party. In re Leviner, 2017 WL 3986500 at *6 (citing In re Catron, 164 B.R. at 919).

The bankruptcy court considers whether the terms of the agreement grossly favor one spouse over

the other or leave one spouse with virtually no income, the statements of the former spouses in

court, and the age and health of the spouses. In re Catron, 164 B.R. at 919.

         The factor test in In re Johnson provides a sound and effective framework for a bankruptcy

court to determine the intent of the state court. There was no error in using that framework here.

Appellant’s challenges instead involve whether the bankruptcy court’s factual finding was clearly

erroneous. Therefore, to resolve Appellant’s first assignment of error—that the bankruptcy court

erroneously concluded that Appellant’s 401(k) account is a non-dischargeable domestic support

obligation—the Court must review the bankruptcy court’s individual finding of fact on the issue

of the state court’s intent based on three factors.1

         Here, the bankruptcy court began with its analysis of the second and third factors, noting

that they are usually the most important, and found that they strongly support Appellee’s position.

(Doc. No. 1-3 at 15). The bankruptcy court, citing to evidence in the record and the state court’s

findings, concluded that,

         [Appellant] was clearly the breadwinner during the marriage by a significant
         margin. In fact, the State Court found that [Appellee’s] annual employment income
         only rivaled [Appellant’s] monthly income from employment during one 12-month
         period of the marriage. [Appellee] owned and operated a daycare business out of
         her home, but the State Court paints a dismal picture of the financial status of the
         business, as it was never profitable and had no value. [Appellant] also appeared to
         have better prospects for the future, as his employment and significant income
         appeared to be stable and he had retirement accounts on which to rely. [Appellee],
         by contrast, had no retirement or investment accounts, and the State Court did not

1
 The bankruptcy court ultimately found that the fourth factor is not relevant and provided no further analysis for this
Court to review. (Doc. No. 1-3 at 20). The Court also notes that Appellant makes no arguments in opposition to the
bankruptcy court’s conclusion as to the fourth factor.

                                                          7
           expect her to earn more than the minimum wage.

Id. (emphasis in the original).2 While the bankruptcy court conceded that the failure of the

obligation to terminate upon marriage or death is a factor that makes the payment less likely to be

support, the bankruptcy court noted that this factor is not an issue here as the obligation was to be

entered as a QDRO and there would be nothing to terminate if Appellee died or got remarried. Id.

at 19. Furthermore, the bankruptcy court found that the failure of the 401(k) payments to stop at

Appellee’s death or remarriage was consistent with other cash payments provided for in the

Alimony Order. Id. Based on these facts, the bankruptcy court determined factors two and three

weigh in favor of nondischargeability. See id.

           Deferring to the bankruptcy court’s factual findings, as well as the resolution of what

weight to give the evidence, this Court finds that the record amply supports the facts as found by

the bankruptcy court concerning factors two and three of the dischargeability determination. In

assessing the parties’ financial circumstances and the function served by the obligation, the

bankruptcy court referenced evidence in the record that the parties had been married twenty-five

years; Appellant was the primary breadwinner while Appellee ran a struggling business; and

Appellee had no retirement or investments and could not have been expected to earn more than

minimum wage in the future. Upon review of the relevant factors and the analysis of the

bankruptcy court, the Court finds that there is no clear error.

           The bankruptcy court then analyzed factor one—the substance and language of the Orders.

Id. at 18. The bankruptcy court discussed the language in the ED Order and Alimony Order,

observing that “[t]he state court awarded a portion of [Appellant’s] 401(k) to [Appellee] in the ED

Order and only references the award in the Alimony Order, [which] suggest[s] that it might be a



2
    The Court notes that Appellant does not dispute these findings. (See Doc. No. 5 at 13).

                                                            8
domestic support obligation.” Id. at 13. However, as the bankruptcy court correctly noted, labels

are not determinative, and it is the role of the bankruptcy courts to determine the true nature of

domestic obligations. See In re Johnson, 397 B.R. at 296

        Accordingly, the bankruptcy court reviewed the Alimony Order, noting that “the language

of paragraphs 24 through 26 of the Alimony Order implies that the state court intended to replace

the support provided by the monthly alimony payments at least in part with the distributions that

[Appellee] would receive in retirement pursuant to the QDRO.” Id. at 17-18. The bankruptcy court

evaluated the state court’s use of the QDRO as the vehicle for the distribution and found that its

use, as opposed to cash or another type of property division, provided evidence that the function

of the obligation is to support Appellee. Id. The bankruptcy court, therefore, interpreted the state

court judgments on alimony and equitable distribution as showing that Appellee earned far less

than Appellant and had no retirement to support herself and maintain a minimum standard of living

in retirement. Id. at 16. The bankruptcy court reviewed the Supplemental Order and found that it

confirmed its analysis of the Alimony Order that the 401(k) was intended as support. Id. at 18.

Specifically, the bankruptcy court noted that the language in the Supplemental Order made clear

that the state court considered the monthly payments that Appellee would receive from the QDRO

when it determined that the monthly alimony payments would end at Appellee’s retirement. Id. at

16-17. Based on its analysis of the language of the state court Orders, the bankruptcy court

ultimately concluded that “[t]he Alimony Order implies that the 401(k) award was intended as

support despite its inclusion in the ED Order, and the Supplemental Order makes the implication

explicit.” Id. at 19. Based on this Court’s review of the evidence and the analysis of the bankruptcy

court, the Court finds that there is no clear error.

        Appellant makes two primary arguments regarding this first assignment of error: (1) the



                                                   9
bankruptcy court committed a clear error by relying on the state court’s improper consideration of

support obligations in equitable proceedings, and (2) additional factors and relevant case law

support his claim that the 401(k) award is subject to discharge. The Court will address Appellant’s

arguments in turn.

       The Court finds that Appellant’s argument that the state court’s consideration of support

obligations arising out of the subject marriage in equitable distribution proceedings violated N.C.

Gen. Stat. § 50-20(f) is without merit. (See Doc. No. 5 at 10). Under North Carolina law, “[t]he

[district] court shall provide for an equitable distribution without regard to alimony for either party

. . . .” N.C. Gen. Stat. § 50-20(f). Here, the state court entered the ED Order on December 2, 2014,

and then subsequently entered the Alimony Order on May 4, 2015. Furthermore, Appellant

explicitly acknowledges that the state court did not make regard of Appellee’s alimony when it

entered the ED Order. (See Doc. No. 5 at 10). Thus, the Court finds that the state court acted in

accord with section 50-20(f).

       Appellant next appears to argue that the reach of section 50-20(f) extends to the state

court’s Supplemental Order finding that “[t]he 401(k) benefits which were to accrue to [Appellee]

were in the nature of support and were considered as such by the court”. (See Doc. No. 5 at 10-

11). Thus, according to Appellant, the bankruptcy court’s reliance on this language in the

Supplemental Order constitutes a clear error. See id. at 13. The Court finds that this argument is

similarly without merit. In interpreting section 50-20(f), the North Carolina Court of Appeals has

previously construed section 50-20(f) as a requirement regarding the sequence in which equitable

distributable distribution orders and alimony orders are to be entered. See Shoffner v. Shoffner,

371 S.E.2d 749, 752 (N.C. Ct. App. 1988) (citing Capps v. Capps, 318 S.E.2d 346, 348 (N.C. Ct.

App. 1984)); see also Wilkins v. Wilkins, 432 S.E.2d 891, 899 (N.C. Ct. App. 1993). A



                                                  10
Supplemental Order, entered by the state court upon request by the parties for clarification of its

ED and Alimony Orders, has no relationship to this requirement.

       Appellant’s second challenge to the Bankruptcy Court’s finding of nondischargeablity is

that there are additional factors that support his claim that the 401(k) award is subject to discharge.

(See Doc. No. 5 at 8-16). However, it is not the role of this Court to reweigh the evidence and

substitute its judgment for that of the bankruptcy court. See In re Gallagher, 2011 WL 1130878 at

*2. Instead, this Court is tasked with reviewing the bankruptcy court’s findings to determine if

there is clear error. As explained above, this Court finds that the conclusion of the bankruptcy

court is not clearly erroneous. Indeed, the bankruptcy court’s finding is reasonable and supported

by evidence in the record. Accordingly, the determination of the bankruptcy court is affirmed.

   B. Bankruptcy Court’s Authority to Order Distribution from Appellant’s 401(k)

       Appellant’s second assignment of error is that the bankruptcy court did not possess the

jurisdictional authority to order a distribution from the Appellant’s 401(k) account. (See Doc. No.

5 at 5). The Court disagrees.

       Pursuant to 28 U.S.C. § 1738, “[state court] judicial proceedings . . . shall have the same

full faith and credit in every court within the United States . . . as they have by law or usage in the

courts of such State . . . from which they are taken. 28 U.S.C. § 1738 (1948). Under this full faith

and credit statute, a bankruptcy court is required to give “the same effect to the judgment as the

rendering court would have given it.” In re Heckert, 272 F.3d 253, 259 (4th Cir.2001) (emphasis

in original). A judgment is not given the same effect if a bankruptcy court either reverses, or

modifies, the judgment. Id. In Heckert, the case cited by Appellant, the Fourth Circuit held that

the bankruptcy court’s entry of its own judgment to replace the state court judgment was barred

under § 1738. There, the state court entered a prior $7,000 judgment against the plaintiff in a suit



                                                  11
for wrongful discharge. Id. at 255-56. In an adversary proceeding to determine the dischargeability

of the debt, the Fourth Circuit found that the bankruptcy court “not only changed the interest rate,

they changed the initial statute of limitations on collection of the state judgment . . . .” Id. at 259.

Accordingly, the Fourth Circuit found that the district court and bankruptcy court failed to accord

the state judgment the full faith and credit required by § 1738. Id. However, this Court finds that

the instant case is distinguishable from Heckert.

       In the instant case, the Court finds that the bankruptcy court did not exceed its authority by

ordering distribution from Appellant’s 401(k) account because the court did not replace the state

court’s judgment with its own. Here, the bankruptcy court ordered that “$177,927.94 of

[Appellant’s] 401(k) account shall be distributed to [Appellee] within 60 days of the entry of this

order via Qualified Domestic Relations Order consistent with the State Court Orders and the State

Court’s procedures.” (Doc. No. 1-3 at 23) (emphasis added). Because the bankruptcy court ordered

distribution consistent with the state court Orders, this Court finds that the bankruptcy court has

given the same effect to the judgment as the rendering court would have given it as required under

Heckert and § 1738. Accordingly, the Court finds that the order of distribution was proper.

                                          CONCLUSION

       IT IS THEREFORE ORDERED that the Order entered by the bankruptcy court is

AFFIRMED. The Clerk is respectfully directed to CLOSE this case.

       IT IS SO ORDERED.

                                             Signed: January 3, 2019




                                                  12
